Citation Nr: 1022623	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disability 
variously diagnosed as chronic obstructive pulmonary disease 
(COPD) and asbestosis, and claimed as a residual of exposure 
to asbestos during active service.

2.  Entitlement to an initial compensable disability rating 
for a scar as a residual of a left pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
COPD.  A May 2008 rating decision granted service connection 
for a scar as a residual of a left pneumothorax and assigned 
a noncompensable (0%) disability rating.  

In April 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 dated December 2008, the Veteran indicated 
that he desired a hearing on the issue involving the 
evaluation of his service-connected scar as the residual of a 
left pneumothorax.  The April 2010 hearing did not 
specifically address this issue.  It is not clear from the 
record whether the Veteran still desires a hearing on the 
issue of an increased disability rating for a scar as the 
residual of a left pneumothorax.  This must be clarified.

The Veteran's service-connected scar and the residuals of a 
left pneumothorax are rated under Diagnostic Code 7805 for 
scars, and 6843 as restrictive lung disease for a 
pneumothorax.  The rating criteria under Diagnostic Code 6843 
contemplate the findings obtained from pulmonary function 
tests (PFTs).  No such testing was conducted during the April 
2008 examination.  Accordingly, another examination is 
necessary.  

There are severe discrepancies in the medical evidence of 
record as to the actual diagnosis of the Veteran's lung 
disability.  Specifically, the evidence as to whether the 
Veteran actually has a confirmed diagnosis of asbestosis is 
not clear.  A September 1995 private medical report is the 
only original medical evidence showing a diagnosis of 
asbestosis; the April 2008 VA examination based its diagnosis 
of asbestos solely on the findings of this private medical 
report.  The 1995 report indicates a diagnosis of asbestosis, 
yet the PFT results indicate "mild obstructive ventilatory 
impairment."  This is more indicative of a diagnosis of COPD 
or emphysema, which are obstructive lung disorders, rather 
than asbestosis, which is a restrictive lung disorder.  The 
diagnosis of asbestosis was also supported by an October 1994 
private x-ray report indicating "parenchymal 
changes consistent with asbestosis."  However, subsequently 
there was extensive private treatment for COPD, and 
asbestosis was not indicated as a diagnosis.  Specifically, 
in March 2006 computed tomography (CT) examination of the 
Veteran's chest, with a contrast medium, was conducted.  This 
testing did not show any asbestos related abnormalities.  A 
contrast chest CT is more accurate than x-ray examination at 
detecting asbestos related lung abnormalities. 

Because of the discrepancies/inconsistencies in the medical 
evidence of record, another VA examination is warranted.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him if 
the April 2010 Travel Board hearing 
satisfied his desire to have a hearing in 
the issue of entitlement to an initial 
compensable disability rating for PTSD a 
scar as the residual of a left 
pneumothorax.  If, and only if, the 
Veteran indicates that he still wants a 
hearing on this issue, schedule him for 
the appropriate hearing.  

2.  Schedule the Veteran for the 
appropriate VA examination for respiratory 
system disorders to include obstructive, 
restrictive, and interstitial disorders.  
The report of examination should include a 
detailed account of all manifestations of 
lung disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically the following tests 
should be conducted:

*	PFTs to include values for FEV-1; 
FEV-1/FVC; and DLCO (SB).  The 
examiner should also indicate a 
narrative interpretation of the 
test results to indicate the type 
of ventilatory defect, if any, they 
represent, and the diagnoses that 
would be supported.

*	High Contrast Chest CT.  The 
examiner should also indicate a 
narrative interpretation of the 
results to indicate the diagnosis 
of type of respiratory disorder 
supported by CT evidence.

The examiner is to review the evidence of 
record and the test results and indicate 
the diagnoses of any current respiratory 
disorders present and express an opinion 
as to the etiology of the disorder.  The 
examiner should indicate:

*	Whether it is as least as likely as 
not (50 percent or greater 
probability) that any current 
respiratory disorder is related to 
the Veteran's left pneumothorax 
during service.  

*	If a diagnosis of asbestosis, or 
other asbestos related disease, is 
warranted, the reported exposure 
upon which the diagnosis is based.  

*	Whether it is as least as likely as 
not that the Veteran's post-service 
pneumothoracies were caused by the 
left pneumothorax during service.

The report of examination must include a 
complete rationale for all opinions 
expressed and must specifically discuss 
any evidence of record inconsistent with 
the conclusions reached.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

3.  Schedule the Veteran for the 
appropriate VA examination for scars; this 
may be conducted in conjunction with the 
respiratory examination above.  The report 
of examination should include a detailed 
account of all scars and other 
disabilities found to be present as the 
residual of a left pneumothorax during 
service.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate the size of the scar and 
if it is unstable of painful.  The report 
of examination must include a complete 
rationale for all opinions expressed.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
reports do not include adequate responses 
to the opinions requested, they must be 
returned for corrective action.  38 
C.F.R. § 4.2; Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  Following the above, readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
her representative should be afforded 
an opportunity to respond.  Then, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

